UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7441



EVELYN GUNN,

                                               Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-00-2543-13AK)


Submitted:     January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Evelyn Gunn, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Evelyn Gunn seeks to appeal the district court’s order denying

relief on her petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Gunn v. South Carolina, No. CA-00-2543-2-13AK

(D.S.C. Aug. 8, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2